 In the Matter of WESTERN RUBBER COMPANYandFEDERAL LABOR UNIONNo. 21362 OF THE AMERICAN FEDERATION OF LABORIn the Matter of WESTERNRUBBERCOMPANYandUNITED RUBBERWORKERS OF AMERICA, LOCAL No. 30Cases Nos. R-1556 and R-1557, respectively.-DecidedNovember 8, 1939Rubber Goods Manufacturing Industry-Investigation of Representatives:controversy concerning representation of employees : refusal of company torecognize either union as exclusive bargaining agent without certification byBoard after prior elections had been inconclusive-UnitAppropriate for Col-lective Bargaining:production and maintenance employees,including inspectors,plant clerical employees, excluding foremen, assistant foremen, "Bedeaux" men,the direct office force, superintendents, persons with power to hire and discharge,and named individuals-ElectionOrderedMr. William R. Consedine,for the Board.Mr. Stanton A. Sweeney, Mr. Hugh Gormley,andMrs. MargaretGormley,of Indianapolis, Ind., for the Federal.Mr. Charles E. Lanning,of Elkhart, Ind., andMr. Leonard Shaw,of Chicago, Ill., for the United.Mr. Ray Deahl,of Goshen, Ind., for the Company.Mr. Stanley D. Metzger,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn September 29, 1938, Federal Labor Union No. 21362, affiliatedwith the American Federation of Labor, herein called the Federal,filed with the Regional Director for the ThirteenthRegion(Chicago,Illinois)a petition alleging that a question affecting commerce hadarisen concerning the representation of employees of Western RubberCompany, Goshen, Indiana, herein called the Company, and request-ing an investigationand certificationof representativespursuant toSection 9 (c) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.On February 1. 1939, the National LaborRelations17 N. L. R. B., No. 31.426 WESTERN RUBBER COMPANY427Board, herein called the Board, acting pursuant to Section 9 (c) ofthe Act and Article III, Section 3, of National Labor Relations BoardRules and Regulations-Series-1, as amended, ordered an investigationand authorized the Regional Director to conduct it and to provide foran appropriate hearing upon due notice.On. February 13, 1939, theFederal filed an amended petition.On February 14, 1939, the Regional Director issued a notice ofhearing, to be held on February 20, 1939, copies of which were dulyserved upon the Federal, the Company, and upon United RubberWorkers of America, Local No. 30, a labor organization claiming torepresent employees directly affected by the investigation, herein calledthe United.On February 17, 1939, however, the Company, the Fed-eral, and the United entered into an agreement for a consent election,which was held on February 27, 1939.The results of the election anda subsequent run-off election were, however, inconclusive.On July 24, 1939, the United filed with the Regional Director apetition alleging that a question affecting commerce had arisen. con-cerning the representation of employees of the Company and re-questing an investigation and certification of representatives pursuantto Section 9 (c) of the Act.On September 19, 1939, the Board, actingpursuant to Section 9 (c) of the Act, and Article III, Section 3, ofNational Labor Relations Board Rules and Regulations-Series 2,ordered an investigation with respect to the United's petition, andauthorized the Regional Director to conduct it and to provide for anappropriate hearing upon due notice, and pursuant to Article III,Section 10 (c) (2), of the said Rules and Regulations, further orderedthat the cases be consolidated for the purposes of hearing and allother purposes.On October. 4, 1939, the Regional Director issued a notice` of con=solidated hearing, copies of which were duly served upon the Company,the Federal, and the United.Pursuant to the notice, a hearing washeld on October 12, 1939, at Goshen, Indiana, before Gustaf B.Erickson, the Trial Examiner duly designated by the Board.TheBoard, the Company, the Federal, and the United were representedby counsel and participated in the hearing.Full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evi-dence bearing on the issues was afforded all parties.During thecourse of the hearing, the Trial Examiner made several rulings onmotions and on objections to the admission of evidence.The Boardhas reviewed the rulings of the Trial Examiner and finds that noprejudicial errors were committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following : 428DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACTI.THE BUSINESS OF THE COMPANYWestern Rubber CompanyisanIndiana corporation having itsmain office and plant in Goshen, Indiana. It manufactures rubberbumpers, rubber gaskets, rubber mats, and other industrial moldedrubber goods.In 1938 the Company purchased raw materials, con-sisting of cotton fabrics, zinc oxide, sulphur, clay, carbon black, dyes,chemicals, coal, oil, and crude rubber, of an aggregate value of$161,500.Ninety per cent of these it obtained outside the State ofIndiana.In the same year it sold products of an aggregate value of$603,000.Eighty-five per cent of its sales were to customers outsidethe State of Indiana.At the hearing the Company admitted thatit is engaged in interstate commerce within the meaning of the Act.H. THE ORGANIZATIONS INVOLVEDFederal Labor Union No. 21362, affiliated with the American Fed-eration of Labor, is a labor organization admitting to membership allproduction and maintenance employees of the Company except officeworkers, foremen, and supervisory officials with the power to hireand discharge.United Rubber Workers of America, Local No. 30, is a labor organi-zation affiliated with the Congress of Industrial Organizations, ad-mitting to membership all production and maintenance employees ofthe Company except office workers, foremen, and assistant foremen,clerical workers, supervisory officials, and "Bedeaux" men.'III. THE QUESTION CONCERNING REPRESENTATIONOn February 17, 1939, the Federal, the Company, and the Unitedentered into an agreement for a consent election.Pursuant to theagreement, the Regional Director conducted an election in which theFederal and the United together received a majority, although neitheralone obtained a majority.Thereafter, a run-off election, conductedpursuant to the agreement, was won by the United.However, objec-tions to the run-off election filed by the Federal were sustained by theRegional Director, who found, on July 15, 1939, that-the question con-cerning representation had not been resolved.Prior to that time the United had had a contract with the Companygranting it recognition as the exclusive collective bargaining repre-sentative of the Company's employees.Pursuant to the terms of thecontract, however, after the Regional Director, on July 15, 1939,announced that the question concerning representation was unre-I "Bedeaux" men work in the "standards" department, and, by time studies, set wage-rate standards. WESTERN RUBBER COMPANY429solved, theCompanyrescindedthat part, of the contract whichgrantedexclusive bargainingrights to the United.In July 1939 theFederal andthe United each requested of the Com-pany recognition as exclusivecollectivebargaining representative ofthe employees,each claiming to representa majority of them.TheCompanyinformedbothunions that it would recognize each as thebargainingagency for its members only, until eitherunion was certi-fied by theBoard as the exclusive bargaining agent.We find thatquestions have arisen concerning representation ofemployeesof the Company.IV. THE EFFECT OF THE QUESTIONS CONCERNINGREPRESENTATION UPON COMMERCEWe find that the questions concerning representation which havearisen, occurring in connection with the operations of the Companydescribed in Section I above, have a close, intimate,and substantialrelation to trade, traffic,and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITThe Federal desires theinclusionin the unitof allproduction andmaintenance employeesof the Company, andthe exclusion of thedirect office force, foremen,superintendents,and personswith thepower to hire and discharge.The Uniteddesires the exclusion, inaddition,of "Bedeaux"men, inspectors,assistant foremen, and cler-ical employeesin the plant, other than the directoffice force.TheFederal'would include these employees in the unit.We shallconsiderthe disputedclassificationsseriatim:"Bedeaux"men.The standards department of the Company con-sists of time-study andclerical employees.These employees,called"Bedeaux"men, computestandard rates of productionon goods manu-facturedby the Company. These rates of productionare S used indeterminingpiece-work pay rates.The purpose of this system is toeliminate inefficiencyin the productionprocess.The time-study mencirculatethroughout the plant and time productionoperations forthe purposeof arrivingat cost figures to be used in settingpiece rates.The clerical workers in the standardsdepartment use the informationgathered by the time-study men in making weekly reports to the headof the department.The work ofthe "Bedeaux"men directly affectsthe wagesearned by the productionemployees."Bedeaux"men aresalaried and receive vacationswith pay, while production employeesare hourly paid and receive no vacations with pay. It appears thatthe interestsof the "Bedeaux"men are different from those of the 430DECISIONS OF NATIONAL LABOR RELATIONS BOARDother production and maintenance employees.They will be excludedfrom the unit.2Inspectors.The Company's inspectors -scrutinize manufacturedarticles for flaws or breakage, and report their findings to foremen.If an employee's work is not satisfactory, an inspector instructs himas to the proper practice. Inspectors also instruct new employees.Inspectors have no power to hire or discharge, nor to recommend suchaction.Although they receive vacations with pay, inspectors arehourly paid and work the same hours as other production employees.It is apparent that while inspectors have minor supervisory duties,these do not directly affect the conditions of employment of the otherproduction employees.Moreover, the similarity of the inspectors' andother production employees' working conditions indicates the com-munity of interest among them.We will include the inspectors withinthe appropriate unit.3Assistant foremen.Assistant foremen are salaried and receive va-cations with pay.They have power to and do make recommendationsregarding the hiring and discharging of employees.The record indi-cates that, of three assistant foremen in the plant, one acts as foremanof the second shift, another acts as foreman of the big press depart-ment, and the third is assistant to the foreman on the first shift.Theduties of assistant foremen are clearly supervisory and their interestsare more closely akin to those of the Company than to those of theproduction employees.We shall exclude them from the unit.4Plant clerical employees.Both unions desire the exclusion fromthe unit of the direct office force.The United, in addition, desiresthe exclusion of clerical workers not in the direct office force, who workin other departments.Of these, the record indicates that three,George.Ridenaur, WalterLechlitner, and Paul Markley, are considered"Bedeaux" department employees by the Company.We shall, there-fore, exclude them as such from the unit.The other clerical employees in the plant consist of two stockhackers, one shipping-department employee, one press-department2 SeeMatterof B. F.SturtevantCompanyandUnited Electrical and Radio Workers LocalIndustrialUnionNo.2118,8 N. L. R. B. 835,where"price setters," with dutiessimilar tothose of "Bedeaux"men, were excluded;Matter of Westinghouse Airbrake CompanyandRadio Workersof America,Railway Equipment Workers Local No. 610, 4N. L. R. B. 403,where "time study" menwere excluded ;Matter of The Electric Auto-LiteCompany,AmericanEnameledMagnet Wire DivisionandInternational Association of Machinists,Local 218,10 N. L. R. B. 1239, where "time checkers" operatingunder an "adaptation"of the "Bedeaux"system,were excluded.8SeeMatter of Hat Corporationof AmericaandUnitedHatters,Cap and MillineryWorkersInternational Union,11 N. L. R. B. 1206;Matter of Model BlouseCo., etc. andFederal Labor Union No. 21560(A. F. of L.),8 N. L. R. B. 725;Matter ofSinger Manu-facturingCompanyandUnited Electrical,Radio andMachine Workers of America, LocalNo. 917,8-N. L. R. B.434;Matterof B. F.SturtevantCompanyandUnited Electricaland RadioWorkers LocalIndustrial, UnionNo. 218,8 N. L. R. B. 835.4 SecMatterofMt.Vernon Car Manufacturing Company,a corporation;and. LocalLodge No.1756,AmalgamatedAssociationof Iron,Steel & TinWorkersof North America,affiliated with the Committee for Industrial organization,11 N. L. R.B. 500. \\TESTERN RUBBER COMPANY431employee, a receiving clerk, a shipping dispatcher, and another em-ployee who acts as clerk to the production manager.No reason ap-pears for excluding these employees from the unit.They have nosupervisory duties.They appear to bear a closer relationship to theother production employees than to the clerical employees in thedirect office force.We shall, therefore, include these plant clericalemployees in the unit.There are two individuals, Jesse Bruce and Joe Kerlin, as to whosestatus question was raised at the hearing.Bruce, a "master mechanic,"has the duties of a foreman over firemen in the boilerhouse.Kerlin,an engineer in charge of the engine and mechanical devices in thepower plant, is a salaried employee who receives vacations with pay,and supervises repair work.We shall exclude Bruce and Kerlin fromthe unit as supervisory employees.We find that all production and maintenance employees of the Com-pany, including inspectors and plant clerical employees, but excludingforemen, assistant foremen, "Bedeaux" men, the direct office force,superintendents, persons with power to hire and discharge, GeorgeRidenaur,Walter Eechlitner, Paul Markley, Jesse Bruce, and JoeKerlin, constitute a unit appropriate for the purposes of collectivebargaining and that such unit will insure to the employees of the Com-pany the full benefit of their right to self-organization and to collectivebargaining and otherwise effectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESThe Company employs approximately 360 persons.The Federalclaims to represent 267 of them.The United claims to represent 212.We find that the questions that have arisen concerning representationof employees of the Company can best be resolved by an election bysecret ballot.The United desires eligibility to vote in the election to be determinedas of the date of its petition herein.The Federal. desires the presentpay roll to be used to determine eligibility.No reason appears whythe current pay roll should not be used for this purpose.Therefore,we shall direct that those eligible to vote shall be the employees in theappropriate unit whose names appear upon the Company's pay rollimmediately preceding the date of this Direction of Election, includingany employees who did not work during said pay-roll period becausethey were ill or on vacation, and employees who were then or havesince been temporarily laid off, but excluding those who have sincequit or been discharged for cause.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following : 432DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1.Questions affecting commerce have arisen concerning the repre-sentation of employees of Western Rubber Company, Goshen, Indiana,within the meaning of Section 9 (c) and Section 2 (6) and (7) ofthe Act.2.All production and maintenance employees of the Company, in-cluding inspectors, and plant clerical employees, but excluding fore-men, assistant foremen, "Bedeaux".men, the direct office force, super-intendents, persons with power to hire and discharge, George Ride-naur,Walter Lechlitner, Paul Markley, Jesse Bruce, and Joe Kerlin,constitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 8, of National Labor RelationsBoard Rules and Regulations-Series 2, it is herebyDIRECTED that, as part of the investigation ordered by the Board toascertain representatives for the purposes of collective bargainingwith Western Rubber Company, Goshen, Indiana, an election by secretballot shall be conducted as early as possible but not later than thirty(30) days from the date of this Direction of Election, under thedirection and supervision of the Regional Director for the ThirteenthRegion, acting in this matter as agent for the National Labor Relations,Board and subject to Article III, Section 9, of said Rules and Regula-tions, among all production and maintenance employees of WesternRubber Company whose names appear upon the Company's pay rollimmediately preceding the date of this Direction of Election includinginspectors and plant clerical employees, any employees who did notwork during said pay-roll period because they were ill or on vacation,and employees who were then or have since been temporarily laid off,but excluding foremen, assistant foremen, "Bedeaux" men, the directoffice force, superintendents, persons with power to hire and discharge,George Ridenaur, Walter Lechlitner, Paul Markley, Jesse Bruce, andJoe Kerlin, and those who have since quit or been discharged forcause, to determine whether they desire to be represented by FederalLabor Union No. 21362, affiliated with the American Federation ofLabor, or by United Rubber Workers of America, Local No. 30,affiliated with the Congress of Industrial Organizations, for the pur-poses of collective bargaining, or by neither.